Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00242-CR

                                    Rudy MENDEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2880
                        Honorable Melisa Skinner, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 22, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice